September 6, 2013 THE TEBERG FUND A series of Advisors Series Trust (the “Trust”) Supplement to the Prospectus and Statement of Additional Information (“SAI”) Dated July 29, 2013 The Board of Trustees of the Trust has voted to approve an Agreement and Plan of Reorganization whereby the Teberg Fund (the “Fund”) would reorganize out of the Trust and into a newly created series (the “New Fund”) of the same name of Northern Lights Fund Trust III, (the “Reorganization”).The Reorganization would be structured as a tax-free reorganization for federal tax purposes. The Fund and the New Fund will have the same investment objective, investment strategies and investment policies.The fees and expenses of the Fund are not expected to increase as a result of the Reorganization.The Fund’s and the New Fund’s investment adviser and portfolio manager will also remain the same.However, with the exception of the Fund’s custodian, service providers to the New Fund would be different than those currently utilized by the Fund.The Fund would have a new administrator, transfer agent, distributor, independent registered public accounting firm and legal counsel and will be under the supervision of a different Board of Trustees. In late October 2013, shareholders of the Fund will receive a proxy statement soliciting their vote with respect to the proposed Reorganization.If approved, the Reorganization is anticipated to take effect on or about December 13, 2013.The Reorganization must be approved by a vote of a majority of the outstanding shares of the Fund.When you receive your proxy statement, please review it and cast your vote as instructed in the materials so the Trust may avoid any future solicitations. ***** Please retain this Supplement with your Prospectus and SAI for reference.
